DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF CLAIMS
Claims 1-20 are pending in the application, claims 17-20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 10 June 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10 June 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2007/0040643 A1).
Regarding Claims 1, 2, and 3:  Saito teaches an induction element (ref. #1 comprising at least a doughnut-shaped magnetic core (ref. #2), a bottomed container (ref. #3), an adhesive portion (ref. #4), and a conductive lead portion (ref. #5); wherein doughnut-shaped magnetic core is provided with a wrapped body of a magnetic ribbon or a stacked body of magnetic ribbons, and further indicates the magnetic ribbon is formed from an amorphous alloy ribbon that has a thickness of 30 µm or less ([0022], [0028], [0031]-[0033] of Saito).  Saito also teaches that the adhesive of the adhesive portion can have a Shore A hardness of 20 to 100, more preferably from 50 to 70 (Shore D hardness from 12 to 22) ([0042] of Saito); which anticipates the claimed ranges of a --Shore D hardness of not more than 60-- {instant claim 1}, --Shore D hardness is not more than 25-- {instant claim 2}, and --Shore D hardness is not less than 1-- {instant claim 3}.  See MPEP §2131.03(I).
Regarding Claim 10:  Saito teaches that the microcrystalline structure of the soft magnetic amorphous alloy ribbon is made of an alloy of FeaCubMcSidBe, wherein a+b+c+d+e=100 at%, 0.01≤b≤4 at%, 0.01≤c≤10 at%, 10≤d≤25 at%, 3≤e≤12 at%, and 17≤d+e≤30 at% ([0029] of Saito); which overlaps the presently claimed limitation of --Si is not less than 0 atomic % and not more than 10 atomic % and B is not less than 10 atomic % and not more than 20 atomic % where the total of Fe, Si and B is 100 atomic %--.  Saito differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Saito, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 11:  Saito teaches a multilayer magnetic piece ("doughnut-shaped magnetic core", ref. #2) comprising a multilayer structure consisting of a plurality of the magnetic pieces ([0010] and [0022] of Saito).
Regarding Claim 12:  Saito teaches a multilayer core comprising a roll or multilayer structure of the magnetic piece ([0010] and [0022] of Saito).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2010/0085778 A1) as applied to claim 1 above.
Regarding Claim 9:  Saito discloses that the soft magnetic amorphous alloy ribbon can have a thickness of 30 µm or less ([0028] and [0031] of Saito); which overlaps the presently claimed range of --a thickness not less than 10 µm and not more than 50 µm--.  Saito differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Saito, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2010/0085778 A1) as applied to claim 1 above, and further in view of Suzuki et al. (US 5,935,347 A).
Saito is relied upon as described above.
Regarding Claims 4, 5, and 6:  Saito fails to disclose that --the adhesive resin contains a polyester resin as a major constituent-- {instant claim 4}, that --the resin further contains a polystyrene resin-- {instant claim 5}, or that --the resin contains the polystyrene resin in the proportion of not less than 1 mass% relative to the polyester resin-- {instant claim 6}.
Suzuki discloses a laminated magnetic core formed using a soft magnetic alloy and an insulating tape, the insulating tape being a resin film or a resin tape ([Col. 1: li. 9-15], [Col. 8: li. 27-34 and 53-64] of Suzuki).  It is also disclosed by Suzuki that the resin material of the resin film can be a no-solvent type varnish tape comprising styrene monomer and unsaturated polyester resin, an epoxy resin, a polyester resin, and the like ([Col. 8: li. 65 to Col. 9: li. 3] of Suzuki).  (In the instant case, Suzuki provides for an adhesive comprising polyester and polystyrene (unsaturated polyester resin and styrene monomer) ([Col. 9: li. 1-2] of Suzuki); wherein a person of ordinary skill in the art would have recognized that at least some of the polystyrene monomer would polymerize with the unsaturated polyester resin; which would overlap the presently claimed limitations of --a polyester as a major constituent-- {instant claim 4} and --the resin contains the polystyrene in the proportion of not less than 1 mass%--.  Suzuki differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Suzuki, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the resin of Suzuki as the resin of the magnetic piece of Saito in order to have --the adhesive resin contain a polyester resin as a major constituent-- {instant claim 4}, --the resin further contain a polystyrene resin-- {instant claim 5}, and --the resin contain the polystyrene resin in the proportion of not less than 1 mass% relative to the polyester resin-- {instant claim 6}.  One of ordinary skill in the art would have been motivated to have incorporated the resin of Suzuki as the resin of the magnetic piece of Saito, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 7:  Saito in view of Suzuki discloses that the soft magnetic amorphous allow ribbon is a Fe-Si-B amorphous alloy ([0029] of Saito), wherein such Fe-Si-B amorphous alloys are exhibit a saturation magnetic flux density of 1.56 T (Table 1 and [Col. 12: li. 20-45] of Suzuki); which anticipates the claimed range of --not less than 1.48 T--.

Claims 1-3 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2007/0040643 A1) in view of Saito et al. (US 2010/0085778 A1).
Regarding Claims 1, 2, and 3:  Inoue discloses an inductance element (ref. #1) comprising a core (ref. #2) having a multilayer body (ref. #6) which has a plurality of magnetic alloy thin ribbons (ref. #5) stacked via a flexible insulative adhesive layer (ref. #8) (figure 4 and [0087] of Inoue).  Inoue also discloses stacking a reinforcing material of silicon steel plate on both outer layers of the multilayer body formed by a plurality of stacked magnetic alloy thin ribbons, and fixing the multilayer body and reinforcing materials together via resin impregnation (figures 15A to 15E and [0128]-[0129] of Inoue).  It is also disclosed by Inoue that the magnetic alloy thin ribbons have a thickness of 10 to 25 µm ([0072] of Inoue), and that the resin layers will have a thickness of less than 0.1 mm (less than 100 µm) ([0090] of Inoue).  Specifically, Inoue provides for --a magnetic piece comprising: a soft magnetic amorphous alloy ribbon; and a resin layer provided on at least one surface of the soft magnetic amorphous alloy ribbon--.
Inoue fails to disclose that the resin --has a Shore D hardness of not more than 60-- {instant claim 1}, --Shore D harness of not more than 25-- {instant claim 2}, or --Shore D hardness of not less than 1-- {instant claim 3}.
Saito discloses an induction element (ref. #1 comprising at least a doughnut-shaped magnetic core (ref. #2), a bottomed container (ref. #3), an adhesive portion (ref. #4), and a conductive lead portion (ref. #5); wherein doughnut-shaped magnetic core is provided with a wrapped body of a magnetic ribbon or a stacked body of magnetic ribbons, and further indicates the magnetic ribbon is formed from an amorphous alloy ribbon that has a thickness of 30 µm or less ([0022], [0028], [0031]-[0033] of Saito).  Saito also discloses that the adhesive can be an epoxy-resin-based adhesive ([0042] of Saito).  Saito further discloses that the adhesive of the adhesive portion can have a Shore A hardness of 20 to 100, more preferably a Shore A hardness of from 50 to 70 (Shore D hardness from 12 to 22) ([0042] of Saito); which anticipates the claimed ranges of a --Shore D hardness of not more than 60-- {instant claim 1}, --Shore D hardness is not more than 25-- {instant claim 2}, and --Shore D hardness is not less than 1-- {instant claim 3}.  See MPEP §2131.03(I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the adhesive of Saito with the magnetic piece of Inoue in order to have --a resin with a Shore D hardness of not more than 60-- {instant claim 1}, --Shore D harness of not more than 25-- {instant claim 2}, or --Shore D hardness of not less than 1-- {instant claim 3}.  One of ordinary skill in the art would have been motivated to have incorporated the adhesive of Saito with the magnetic piece of Inoue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07.  (In the instant case, since both Inoue and Saito are concerned with inductive elements comprising resin impregnated stacked soft magnetic amorphous alloy ribbons, it would have been obvious to use the adhesive of Saito as the adhesive of Inoue.)
Regarding Claim 8:  Inoue in view of Saito disclose that the resin layer has a thickness of 0.1 mm or less (100 µm or less) ([0090] of Inoue); which overlaps the presently claimed range of --not less than 0.5 µm and not more than 1.45 µm--.  Inoue differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Inoue, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 9:  Inoue in view of Saito discloses that the soft magnetic amorphous alloy ribbon can have a thickness of 10 to 25 µm ([0072] of Inoue; [0028] and [0031] of Saito); which is sufficiently specific to anticipate the claimed range of --a thickness not less than 10 µm and not more than 50 µm--.  See MPEP §2131.03(II).
Regarding Claim 10:  Inoue in view of Saito discloses that the microcrystalline structure of the soft magnetic amorphous alloy ribbon is made of an alloy of (T1-aMa)100-bXb; wherein T is at least Fe; X is at least one of B and Si; and that a and be denote values satisfying 0≤a≤0.3 at% and 10≤b≤35 at% ([0063] of Inoue); which overlaps the presently claimed limitation of --Si is not less than 0 atomic % and not more than 10 atomic % and B is not less than 10 atomic % and not more than 20 atomic % where the total of Fe, Si and B is 100 atomic %--.  Inoue differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Saito, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 11:  Inoue in view of Saito discloses a multilayer magnetic piece comprising a multilayer structure consisting of a plurality of the magnetic pieces (figures 4, 15A to 15E, [0087], [0128], and [0129] of Inoue; [0010] and [0022] of Saito).
Regarding Claim 12:  Inoue in view of Saito discloses a multilayer core comprising a roll or multilayer structure of the magnetic piece (figures 4, 15A to 15E, [0087], [0128], and [0129] of Inoue; [0010] and [0022] of Saito).
Regarding Claim 13:  Inoue in view of Saito discloses a multilayer core comprising a multilayer structure consisting of a multilayer magnetic piece and at least one electromagnetic steel plate (e.g. silicon steel sheet), the multilayer magnetic piece including a multilayer structure consisting of a plurality of the magnetic pieces (figures 15A to 15E, [0128] and [0129] of Inoue).
Regarding Claim 15:  Inoue in view of Saito discloses a multilayer packet comprising: a multilayer piece which includes a multilayer structure consisting of a plurality of the magnetic pieces; and at least one electromagnetic steel plate (e.g. silicon steel sheet) provided on at least part of an end surface in a stacking direction of the multilayer magnetic piece (figures 15A to 15E, [0128] and [0129] of Inoue).
Regarding Claims 14 and 16:  Inoue in view of Saito discloses  the multilayer core as further comprising a resin layer between the multilayer magnetic piece and the at least one electromagnetic steel plate, the resin layer containing a resin whose Shore D hardness is 12 to 22 (figures 15A to 15E, [0128] and [0129] of Inoue; [0041]-[0045] of Saito; as discussed above); which anticipates the presently claimed range of --not more than 60-- {instant claims 14 and 16}.  See MPEP §2131.03(I).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2007/0040643 A1) in view of Saito et al. (US 2010/0085778 A1) as applied to claim 1 above, and further in view of Suzuki et al. (US 5,935,347 A).
Inoue in view of Saito is relied upon as described above.
Regarding Claims 4, 5, and 6:  Inoue in view of Saito fails to disclose that --the adhesive resin contains a polyester resin as a major constituent-- {instant claim 4}, that --the resin further contains a polystyrene resin-- {instant claim 5}, or that --the resin contains the polystyrene resin in the proportion of not less than 1 mass% relative to the polyester resin-- {instant claim 6}.
Suzuki discloses a laminated magnetic core formed using a soft magnetic alloy and an insulating tape, the insulating tape being a resin film or a resin tape ([Col. 1: li. 9-15], [Col. 8: li. 27-34 and 53-64] of Suzuki).  It is also disclosed by Suzuki that the resin material of the resin film can be a no-solvent type varnish tape comprising styrene monomer and unsaturated polyester resin, an epoxy resin, a polyester resin, and the like ([Col. 8: li. 65 to Col. 9: li. 3] of Suzuki).  (In the instant case, Suzuki provides for an adhesive comprising polyester and polystyrene (unsaturated polyester resin and styrene monomer) ([Col. 9: li. 1-2] of Suzuki); wherein a person of ordinary skill in the art would have recognized that at least some of the polystyrene monomer would polymerize with the unsaturated polyester resin; which would overlap the presently claimed limitations of --a polyester as a major constituent-- {instant claim 4} and --the resin contains the polystyrene in the proportion of not less than 1 mass%--.  Suzuki differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Suzuki, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the resin of Suzuki as the resin of the magnetic piece of Inoue in view of Saito in order to have --the adhesive resin contain a polyester resin as a major constituent-- {instant claim 4}, --the resin further contain a polystyrene resin-- {instant claim 5}, and --the resin contain the polystyrene resin in the proportion of not less than 1 mass% relative to the polyester resin-- {instant claim 6}.  One of ordinary skill in the art would have been motivated to have incorporated the resin of Suzuki as the resin of the magnetic piece of Inoue in view of Saito, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 7:  Inoue in view of Saito and Suzuki discloses that the soft magnetic amorphous allow ribbon is a Fe-Si-B amorphous alloy ([0063] of Inoue), wherein such Fe-Si-B amorphous alloys are exhibit a saturation magnetic flux density of 1.56 T (Table 1 and [Col. 12: li. 20-45] of Suzuki); which anticipates the claimed range of --not less than 1.48 T--.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781